DETAILED ACTION
The preliminary amendment filed May 12, 2020 has been entered.  Claims 1-10 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (is the closure device limited to a hydraulic tank or to any fluid container?).  Claims 2-10 are rejected based on their dependence from claim 1.
Claim 1 recites the limitation "the container opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the locking part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the locking part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the locking part" in in line 2 and “the holders of the locking pin” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the locked state" in line 2 and “the connection piece” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the permanent magnet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the marking" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "is preferably designed" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (is the permanent magnet limited to a magnetic ring or to any permanent magnet?).  
Claim 9 recites the limitation "the cover end" and “the threaded engagement in 3 and “the socket” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "the ventilation and filter device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a ventilation and/or a filter device” which appears to be the same device, but consistent terminology must be used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE102008053777A1 to Kaiser et al. (Kaiser) in view of US Patent Application Publication 2007/0108212 to Nelson (Nelson).
Regarding claim 1, Kaiser discloses a closure device (10) for a fluid container (fuel tank; see [0069]) having a base (12), which can be attached to the container opening thereof ([0069]), and a cover part (20) is held on the base so as to be freely rotatable (via rotary 
Regarding claim 2, Kaiser further discloses the safety device has a locking part (16), which, unlocked in one functional position, is displaceably guided in a holder (lock cylinder; see [0071]) in the base and, in the further functional position, under the action of the magnetic force, at least partially moves out of the holder into locking engagement with an assignable holder in the cover part (see [0071]).
Regarding claim 4, Kaiser discloses the locking part moves, due to gravity, from the further locked into the one unlocked functional position, without a magnetic force being exerted by the device generating a magnetic field (gravity aids in driving the locking part from the locked to the unlocked functional position based on the configuration shown in Figs. 2-3).

Regarding claim 6, Kaiser further discloses that in the locked state, in which the cover part and the base are connected to each other at least for co-rotation, the base can be screwed into a filler neck or extraction port of the fluid container by a screw-on movement of the cover part ([0069]-[0070]) and the base can be unscrewed from the connection piece in the opposite direction of rotation of the cover part in an unscrewing motion while unlocking the container opening ([0069]-[0070]).
Regarding claim 7, Kaiser discloses the permanent magnet (see modification of claim 5) can be placed on the cover part (see Fig. 2 showing the actuator 70 which includes the magnet on the cover part) on or along a marking of the cover part.
Regarding claim 8, Kaiser further discloses the marking on the cover part forms a mount (housing of actuator 70) for the permanent magnet, which is preferably designed as a magnetic ring (not required).

Regarding claim 10, Nelson further teaches that the base (11) also accommodates the ventilation and filter device (22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the ventilation and filter device in the base of the unit as taught by Nelson such that when the cover portion is removed, the ventilation and filter device remains connected to the tank via the base.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser as modified by Nelson as applied to claim1 above, and further in view of US Patent Application Publication 2013/0160503 to Martinelli et al. (Martinelli).
Regarding claim 3, Kaiser as modified by Nelson discloses the closure device of claim 1 (see above) and discloses the magnetic field moves the locking part from one functional position to the other functional position ([0069]-[0071] and [0079]), but does not disclose the device generating the magnetic field is placed on the cover part from the outside.  Martinelli teaches a closure cover including a magnetic field generating device (magnetic opener 30) placed on the cover (10) from the outside (see Figs. 1-3) to restrict access to opening the container to those in possession of the magnetic opener.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the internal magnetic actuator of Kaiser with an external magnetic opener as taught by Martinelli to restrict access to opening the container to those in possession of the magnetic opener.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        January 6, 2022